ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Akira Technologies, Inc.                     )      ASBCA No. 59857
                                             )
Under Contract No. SP3300-14-D-0017          )

APPEARANCES FOR THE APPELLANT:                       Christopher R. Shiplett, Esq.
                                                     Danielle N. Hart, Esq.
                                                     Nishat Azam, Esq.
                                                      Randolph Law, PLLC
                                                      Arlington, VA

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Timothy J. Ryan, Esq.
                                                    Janet R. Wise, Esq.
                                                     Trial Attorneys
                                                     DLA Distribution
                                                     New Cumberland, PA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 16May2016                           ~ T, -€~
                                                  MICHAEL T. PAUL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 59857, Appeal of Akira Technologies, Inc.,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals